                             Case 20-50138-btb                               Doc 27            Entered 03/06/20 16:13:56                   Page 1 of 17

 Fill in this information to identify your case and this filing:

 Debtor 1                    DARRELL KELLY ALLIN
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    KELLY JEAN ALLIN
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF NEVADA

 Case number            20-50138                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        3145 COBBLE RIDGE COURT                                                        Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Reno                              NV        89511-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                            $1,100,000.00               $1,100,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Washoe                                                                         Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                    $1,100,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                         Case 20-50138-btb                           Doc 27               Entered 03/06/20 16:13:56                   Page 2 of 17
 Debtor 1        DARRELL KELLY ALLIN
 Debtor 2        KELLY JEAN ALLIN                                                                                   Case number (if known)       20-50138

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       FIAT                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      500                                             Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2016                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $8,000.00                  $8,000.00
                                                                     (see instructions)



  3.2    Make:       SUBARU                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      OUTBACK                                         Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2020                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $24,000.00                 $24,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $32,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    MISCELLANEOUS HOUSEHOLD GOODS                                                                                                   $2,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                         Case 20-50138-btb                           Doc 27     Entered 03/06/20 16:13:56       Page 3 of 17
 Debtor 1       DARRELL KELLY ALLIN
 Debtor 2       KELLY JEAN ALLIN                                                                  Case number (if known)   20-50138

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    MUSICAL INSTRUMENTS ( 10 GUITARS, 1 FLUTE, 2
                                    SAXOPHONES)                                                                                             $2,000.00


                                    SPORTING EQUIPMENT                                                                                        $800.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      No
        Yes. Describe.....

                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 PISTOL                                                                                                  $150.00


                                    1 SHOTGUN                                                                                                 $100.00


                                    1 RIFLE                                                                                                   $200.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    MISCELLANEOUS WEARING APPAREL                                                                           $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    WEDDING RINGS AND OTHER JEWELRY                                                                         $1,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




Official Form 106A/B                                                    Schedule A/B: Property                                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 20-50138-btb                                   Doc 27                Entered 03/06/20 16:13:56           Page 4 of 17
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                                            Case number (if known)   20-50138


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $7,700.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 MISCELLANE
                                                                                                                                 OUS CASH
                                                                                                                                 ON HAND                                 $150.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          CHECKING
                                              17.1.       ACCOUNT                                 WELLS FARGO                                                                $0.00



                                              17.2.       SAVINGS                                 WELLS FARGO                                                                $5.00



                                              17.3.       SAVINGS                                 WELLS FARGO                                                                $5.00



                                              17.4.       CHECKING                                UNITED FEDERAL CREDIT UNION                                              $10.00



                                              17.5.       SAVINGS                                 UNITED FEDERAL CREDIT UNION                                                $5.00


                                                          CHECKING
                                              17.6.       ACCOUNT                                 BANK OF AMERICA                                                      $3,500.00


                                                          SAVINGS
                                              17.7.       ACCOUNT                                 BANK OF AMERICA                                                            $0.00


                                                          CHECKING
                                              17.8.       ACCOUNT                                 CHASE BANK                                                             $500.00


                                                          SAVINGS
                                              17.9.       ACCOUNT                                 CHASE BANK                                                                 $0.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:


Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                            Case 20-50138-btb                        Doc 27     Entered 03/06/20 16:13:56                    Page 5 of 17
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                            Case number (if known)      20-50138

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                             % of ownership:

                                            HOT LANE LOGISTICS INC. (Closed 12/31/19)                               100%         %                              $0.00


                                            AXIA PARTNERS LLC                                                       50%          %                              $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



Official Form 106A/B                                                    Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                            Case 20-50138-btb                          Doc 27              Entered 03/06/20 16:13:56                                 Page 6 of 17
 Debtor 1        DARRELL KELLY ALLIN
 Debtor 2        KELLY JEAN ALLIN                                                                                                Case number (if known)        20-50138

29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             LIFE INSURANCE                                                                                                                    Unknown


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          POSSIBLE LAWSUIT FOR CONSUMER PROTECTION OR
                                                          U.C.C.-9 VIOLATION AGAINST BMW FINANCIAL SERVICES                                                                    Unknown


35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $4,175.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                             Case 20-50138-btb                             Doc 27              Entered 03/06/20 16:13:56                                    Page 7 of 17
 Debtor 1         DARRELL KELLY ALLIN
 Debtor 2         KELLY JEAN ALLIN                                                                                                      Case number (if known)    20-50138


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                           $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                $1,100,000.00
 56. Part 2: Total vehicles, line 5                                                                           $32,000.00
 57. Part 3: Total personal and household items, line 15                                                       $7,700.00
 58. Part 4: Total financial assets, line 36                                                                   $4,175.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $43,875.00              Copy personal property total               $43,875.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                          $1,143,875.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
                           Case 20-50138-btb                         Doc 27     Entered 03/06/20 16:13:56                      Page 8 of 17




 Fill in this information to identify your case:

 Debtor 1                  DARRELL KELLY ALLIN
                           First Name                       Middle Name                  Last Name

 Debtor 2                  KELLY JEAN ALLIN
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF NEVADA

 Case number           20-50138
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         $2,000.00          Wages, commissions,                        $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 20-50138-btb                           Doc 27     Entered 03/06/20 16:13:56                      Page 9 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 For last calendar year:                              Wages, commissions,                      $142,000.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2019 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                      $426,698.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year:                               Wages, commissions,                      $542,941.00           Wages, commissions,                     $0.00
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Retirement Income                                             $350.47
 the date you filed for bankruptcy:

 For last calendar year:                           Retirement Income                            $32,000.00
 (January 1 to December 31, 2019 )

 For the calendar year before that:                Retirement Income                            $10,000.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27         Entered 03/06/20 16:13:56                      Page 10 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138


            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       SUBARU MOTORS FINANCE C/O                                 MONTHLY                        $1,519.29          $31,000.00         Mortgage
       CHASE                                                     PAYMENTS OF                                                          Car
       ATTN: MANAGING AGENT                                      $506.43 FOR
                                                                                                                                      Credit Card
       POB 78101                                                 LAST THREE
                                                                                                                                      Loan Repayment
       Phoenix, AZ 85062-8101                                    MONTHS
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       UNITED FEDERAL CREDIT UNION                               MONTHLY                        $9,474.00         $807,712.00         Mortgage
       ATTN: MANAGING AGENT                                      PAYMENTS OF                                                          Car
       P.O. Box 125                                              $4,737
                                                                                                                                      Credit Card
       Saint Joseph, MI 49085                                    (NOVEMBER 2019
                                                                                                                                      Loan Repayment
                                                                 & DECEMBER
                                                                 2019)                                                                Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27          Entered 03/06/20 16:13:56                     Page 11 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       UNITED FEDERAL CREDIT UNION                               COLLECTION OF              The Second Judicial                         Pending
       v.                                                        DEBT                       District Court                              On appeal
       HOT LANE LOGISTICS, INC., A                                                          State of Nevada: Washoe
                                                                                                                                        Concluded
       Nevada corporation dba PARKER                                                        County
       TRUCKING COMPANY; DARRELL                                                            Attn: Managing Agent
       K. ALLIN, an individual; KELLY                                                       75 Court Street
       ALLIN, an individual; DOES I                                                         Reno, NV 89501
       through X, inclusive, and ROE
       CORPORATIONS I through X
       inclusive
       cv-19-02421


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       UNITED FEDERAL CREDIT UNION                               2012 PETERBILT 1XPHDP9X6CD133289                             2019                         Unknown
       ATTN: MANAGING AGENT                                      #81
       13989 S. VIRGINIA STREET                                  2014 PETERBILT 1XPBD49X9ED235676
       Reno, NV 89511                                            #82
                                                                 2013 INTERNATIONAL
                                                                 3HSDJAPR1EN491287 #84
                                                                 2014 INTERNATIONAL
                                                                 3HSDJAPR2EN491315 #85

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       BMW Financial Services                                    VOLUNTARILY SURRENDERED                                      NOV. 2019                    Unknown
       Attn: Managing Agent                                      2017 BMW 320i
       P.O. Box 3608
       Dublin, OH 43016-0306                                         Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       BMW Financial Services                                    VOLUNTARILY SURRENDERED 2018 BMW                             NOV. 2019                    Unknown
       Attn: Managing Agent                                      310R MOTORCYCLE
       P.O. Box 3608
       Dublin, OH 43016-0306                                         Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27          Entered 03/06/20 16:13:56                     Page 12 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Creditor Name and Address                                 Describe the Property                                        Date                 Value of the
                                                                                                                                                      property
                                                                 Explain what happened
       PENSKE TRUCK LEASING                                      2019 FREIGHTLINER CASCADIA 126                               2019                   Unknown
       ATTN: MANAGING AGENT                                      3AKJHHDR9KSKV8066
       53 MORRISON AVENUE                                         - #123487(87) - LEASE
       Sacramento, CA 95838                                      2019 FREIGHTLINER CASCADIA 126
                                                                 3AKJHHDROKSKV8067
                                                                  - #123488(88) - LEASE

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       FINANCIAL PACIFIC LEASING                                 2013 PETERBILT TRUCK-TRACTOR                                 2019                   Unknown
       ATTN: MANAGING AGENT                                      1XPBD49X2DD210309 - #80
       3455 S. 344TH WAY, STE. 300
       Auburn, WA 98001                                              Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       CIMC CAPITAL                                              2019 CIMC SEMI-TRAILER REEFER                                2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:527SR5327KL016425 - #500
       P.O. BOX 100706                                           2019 CIMC SEMI-TRAILER REEFER
       PASADENA, CA                                              VIN#:527SR5323KL016423 - #501
                                                                 2019 CIMC SEMI-TRAILER REEFER
                                                                 VIN#:527SR5325KL016424 - #502
                                                                 2019 CIMC SEMI-TRAILER REEFER
                                                                 VIN#:5275R5325KL017802 - #503

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PREMIER TRAILER LEASING INC.                              2019 PREMIER REEFER SEMI-TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:3H3V532C2KT123159 - # 5190159
       P.O. BOX 206553                                           (159)
       Dallas, TX 75320-6553                                     2019 PREMIER REEFER SEMI-TRAILER
                                                                 VIN#:3H3V532C8KT123196 - # 5190196
                                                                 (196)

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27          Entered 03/06/20 16:13:56                     Page 13 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

       Creditor Name and Address                                 Describe the Property                                        Date                 Value of the
                                                                                                                                                      property
                                                                 Explain what happened
       PLUMAS BANK                                               2008 UTILITY REEFER SEMI TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#: 1UYVS25318U510801 - #125
       5050 MEADOWOOD MALL CIR.                                  2011 GREAT DANE REEFER SEMI TRAILER
       Reno, NV 89502                                            VIN#:1GRAA0627BW703157 - #325
                                                                 2007 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25307U164108 -#580
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25359U669001 -#680
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25379U669002 -#681
                                                                 2009 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25339U669003 -#682
                                                                 2007 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25347U062407 -#1753

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PLUMAS BANK                                               2010 UTILITY REEFER SEMI-TRAILER                             2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#: 1UYVS2534AU907019 -#2049
       5050 MEADOWOOD MALL CIR.                                  2010 UTILITY REEFER SEMI-TRAILER
       Reno, NV 89502                                            VIN#: 1UYVS2538AU907024 -#2059
                                                                 2012 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS2536CU256124 -#2447
                                                                 2012 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS2531CU256127 -#2453
                                                                 2005 UTILITY REEFER SEMI-TRAILER
                                                                 VIN#: 1UYVS25325U504226 -#R2D2
                                                                 2009 INTERNATIONAL TRUCK-TRACTOR
                                                                 VIN#: 2HSCUAPR59C106890 -#68
                                                                 2011 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XPHD49XXBD127136 -#73

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

       PLUMAS BANK                                               2012 PETERBILT TRUCK-TRACTOR                                 2019                   Unknown
       ATTN: MANAGING AGENT                                      VIN#:1XPHD49X6CD172012 - #74
       5050 MEADOWOOD MALL CIR.                                  2014 PETERBILT 579 TRUCK-TRACTOR
       Reno, NV 89502                                            VIN#:1XPBD49X0ED238014 - #75
                                                                 2014 PETERBILT 579 TRUCK-TRACTOR
                                                                 VIN#:1XPBD49X2ED238015 - #76
                                                                 2014 PETERBILT 579 TRUCK-TRACTOR
                                                                 VIN#:1XPBD49X4ED238016 - #77
                                                                 2015 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XBDP9X5FD252445 - #78
                                                                 2014 PETERBILT TRUCK-TRACTOR
                                                                 VIN#:1XPBDP9X8ED225917 - #79

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.
                                                                     Property was attached, seized or levied.

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27         Entered 03/06/20 16:13:56                       Page 14 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138



11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Christopher P. Burke, Esq.                                    Attorney Fees                                            2019                   $10,000.00
       702 Plumas Street
       Reno, NV 89509
       attycburke@charter.net




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27          Entered 03/06/20 16:13:56                      Page 15 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)    20-50138

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       WELLS FARGO BANK                                          XXXX-                        Checking                  2020                              $350.47
                                                                                              Savings
                                                                                              Money Market
                                                                                              Brokerage
                                                                                             Other CASHED
                                                                                           OUT 401K


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-50138-btb                       Doc 27           Entered 03/06/20 16:13:56                        Page 16 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                                 Case number (if known)   20-50138

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                  Status of the
       Case Number                                                   Name                                                                           case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                         Case 20-50138-btb                      Doc 27          Entered 03/06/20 16:13:56                     Page 17 of 17
 Debtor 1      DARRELL KELLY ALLIN
 Debtor 2      KELLY JEAN ALLIN                                                                            Case number (if known)   20-50138


                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        PARKER TRUCKING DBA                                      TRUCKING / FOOD PRODUCTS                        EIN:         XX-XXXXXXX
        HOT LANE LOGISTICS INC.
        7725 SECURITY CIRCLE                                     DARRELL KELLY ALLIN - 50%                       From-To      2018 - 2019
        Reno, NV 89506                                           OWNER
                                                                 KELLY JEAN ALLIN - 50%
                                                                 OWNER

        AXIA PARTNERS, LLC                                       CONSULTING BUSINESS                             EIN:         XX-XXXXXXX
        3145 COBBLE RIDGE COURT
        Reno, NV 89511                                                                                           From-To      JAN. 2019 - PRESENT


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ DARRELL KELLY ALLIN                                                 /s/ KELLY JEAN ALLIN
 DARRELL KELLY ALLIN                                                     KELLY JEAN ALLIN
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      March 6, 2020                                                 Date     March 6, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
